Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Pierre Berthet			:
Application No. 16/657,211			:		Decision on Petition
Filing Date: October 18, 2019		:				
Attorney Docket No. 094546-636681		:
	

This is a decision on the petition filed October 15, 2020, which requests a terminal disclaimer be expunged from the file.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO MONTHS from the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The Office issued a final Office action on July 9, 2020.  The Office action states, “Claims 1 -13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US Patent No. 10475458.”  This Office action indicates a terminal disclaimer may be filed to overcome the rejection.

A terminal disclaimer was electronically filed and accepted on October 14, 2020.  The terminal disclaimer does not reference the patent cited in the prior Office action (Patent No. 10,475,458).  Instead, the terminal disclaimer references Patent No. 10,455,335.

This application and Patent No. 10,455,335 have the same applicant.  The specification for this application states, 

The present invention relates to the ambisonic encoding of sound sources. More specifically, it relates to improving the efficiency of this coding, in the case in which a sound source is subject to reflections in a sound scene.

The specification for Patent No. 10,455,335 states,

This invention relates generally to the field of audio engineering, psychoacoustics and digital signal processing--more specifically systems and methods for modifying an audio signal for replay on an audio device, for example for providing an improved listening experience on an audio device.


The petition states the terminal disclaimer was mistakenly filed in this case. The petition does not identify the case in which the applicant intended to file the terminal disclaimer.  

Any petition filed in response to this decision should identify the application in which applicant intended to file the terminal disclaimer.

The petition requests the terminal disclaimer be expunged.  In order to have a terminal disclaimer expunged, one must file the following:

(1)	A petition under 37 C.F.R. § 1.182 to withdraw (nullify legal effect of) the terminal disclaimer,
(2)	The fee for the petition under 37 C.F.R. § 1.182,
	(3)	A petition under 37 C.F.R. § 1.59 to expunge the terminal disclaimer, and
	(4)	The fee for the petition under 37 C.F.R. § 1.59.

Applicant has not submitted items (1), (2), and (4) set forth above.  Therefore, the petition is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions 


    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.